Citation Nr: 1826972	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant (Veteran) represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1986 to August 1999.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  


FINDING OF FACT

The evidence is in a state of relative equipoise regarding whether a chronic adjustment disorder relates to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he incurred psychiatric disability during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter the evidence consists of STRs, VA and private treatment records, a VA compensation examination report dated in November 2012, VA addendum opinions dated in January and June 2013, and a private medical opinion dated in October 2015.  This evidence establishes that the Veteran has a current psychiatric disorder.  The November 2012 VA report and its January 2013 addendum, along with the October 2015 private report, indicate that the Veteran has a chronic adjustment disorder.  Further, the evidence establishes that the Veteran experienced psychiatric problems during service.  Service treatment records dated between 1986 and 1999 indicate that the Veteran experienced psychological problems related to his service aboard submarines.  Specifically, medical reports conducted by psychologists and psychiatrists dated in 1997 and 1998 indicate problems with adjustment disorder, depression, and anxiety.  Further, the evidence is in a state of relative equipoise regarding whether the current psychiatric illness relates to the psychiatric problems experienced during service.  See Gilbert and Alemany, supra.

On the one hand, certain evidence of record indicates that the Veteran did not incur a chronic psychiatric disability during service.  The STRs dated in the year prior to his discharge from service in August 1999 indicate that the Veteran's problems were transient.  Specifically, in a September 1998 report by a psychologist, it is indicated that the Veteran did not meet the criteria for a chronic mental health disorder.  The psychologist indicated that the Veteran's previous psychiatric trouble was based on his difficulty serving aboard submarines, and had resolved once he was transferred from submarine service.  This report is corroborated by the June 1999 separation report of medical examination, which noted the Veteran's psychiatric state as normal upon examination.  

Evidence dated after discharge from active service in 1999 also indicates the absence of chronic disability.  May 2003 reports of medical examination and history, conducted pursuant to reserve service, are negative for psychiatric disability.  In the examination report, the Veteran's psychiatric state is noted as normal upon examination while, in the report of medical history, the Veteran denied troubles with depression, worry, and nervousness.  The record is also devoid of medical evidence dated in the years following service indicating complaints, diagnosis, or treatment for psychiatric disability.  Indeed, the earliest evidence of record of chronic psychiatric disability following service is found in VA examination reports dated in 2012, over 13 years after discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of time between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Lastly, in a June 2013 VA report, a psychologist indicated that the Veteran's psychiatric troubles were not related to service.  The psychologist noted the absence of evidence from a treating clinician relating current psychiatric symptoms to "previous service on a submarine."  Based on this, the examiner stated that, "the medical record does not support the opinion that the Veteran's current psychiatric symptoms and diagnosed mental disorder are due to his military service."  The examiner concluded that "[a]dditional clinical documentation would be necessary" to link service with the current psychiatric problems.  

On the other hand, certain other evidence indicates that the Veteran's current psychiatric problems were incurred in service.  In the November 2012 VA report, an examining psychologist found the disorder as likely as not related to service.  The examiner based the supportive opinion on evidence found in STRs showing problems during service with adjustment disorder, depression, and anxiety.  In a January 2013 addendum report, this VA examiner clarified that "the Veteran meets what I consider a chronic mental health problem that I stated in the report.  Just because the precipitating stressor is not present now does not preclude 'Post' or delayed problems."  Similarly, the private October 2015 opinion from a psychologist relates a current chronic adjustment disorder to service.  This examiner based her opinion on a review of the claims file and the STRs indicating psychiatric symptoms during service.  

The Board finds each of the medical opinions addressing the issue of medical nexus - to include the June 2013 VA opinion countering the claim - to be of probative value.  Although the November 2012 VA examiner was the only examiner who personally examined the Veteran, each of the examiners indicated a review of the claims file, detailed the Veteran's medical history to include the psychiatric troubles and treatment noted in the STRs, and explained their findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).      

In sum, the Board cannot find that the preponderance of the evidence is against the claim for service connection for acquired psychiatric disability.  The evidence is clear that the Veteran has a current chronic adjustment disorder.  The evidence is clear that he experienced psychiatric problems during service.  And the evidence is in a state of relative equipoise regarding whether the current disability relates to the well-documented problems in service.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection is therefore warranted for the acquired psychiatric disability of chronic adjustment disorder.     

ORDER

Entitlement to service connection for a chronic adjustment disorder is granted   




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


